UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7255



CHARLES OLIVER HEMPHILL,

                                              Plaintiff - Appellant,

          versus


ANTHONY FARRAN; ANDREW FREDERICK; GERALDINE
MIRO; MICHAEL W. MOORE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-815-9-13-RB)


Submitted:   October 19, 2001          Decided:     December 12, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Oliver Hemphill, Appellant Pro Se. Marvin Coleman Jones,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Oliver Hemphill appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Hemphill v. Farran, No. CA-99-815-9-13-RB (D.S.C.

June 15, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2